Monks, J.
This is an appeal from an interlocutory order made in term granting a temporary injunction against appellants.
1. In this State no appeal can be taken from an interlocutory order granting a temporary injunction, unless there is a statute expressly providing therefor, and the rule is that such statute must be strictly construed. Natcher v. Natcher (1899), 153 Ind. 368, 369, and authorities cited.
2. Appeals in such cases must be taken as the statute especially applicable thereto provides. Elliott, App. Proc. §§100-109. This appeal therefore is not governed by §§671, 672, 679, 681-683 Burns 1908, §§632, 633, 638, 640-642 R. S. 1881, and other sections providing for appeals from final judgments, but by §§688, 689 Burns 1908, §§647, 648 R. S. 1881, and the fifteenth and seventeenth subdivisions of §1392 Burns 1908, Acts 1907 p. 237, §1, which provide for appeals from certain interlocutory orders.
3. It was held by this court in the case of Barney v. Elkhart County Trust Co. (1906), 167 Ind. 505, that an appeal from an interlocutory order granting a temporary injunction must be perfected before the expiration of the term of court at which it was granted, by filing an appeal bond and by filing the transcript on appeal, so as to give this court jurisdiction of the appeal.
It appears from the record that the interlocutory order appealed from in this case was made in term time, and the appeal bond was filed and approved and the appeal granted by the court below at the same term of court, but the appeal was not perfected by filing the transcript and assignment of *88errors in this court until more than twenty days after the expiration of the term at which the interlocutory order appealed from was granted.
The appeal is therefore dismissed.